DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-8 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, and 12-18 of US. Patent No. 11035982 (i.e. Pierce). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-6, 9, and 12-18 of Pierce (US 11035982) disclose the limitations as recited in each of claims 1-8 and 10-20 of the instant application.  

With respect to claim 1 of the instant application, claim 1 of Pierce (US 11035982) discloses: a snow sensor, comprising: a housing with a base and a post extending upward from the base;5 a receiver positioned on the base; and one or more emitters positioned on the post, configured to emit radiation downward toward the receiver; wherein snow accumulated on the base accumulates between the one or more emitters and the receiver, and blocks at least some of the radiation 10 from reaching the receiver; and wherein the receiver is configured to receive the radiation that is not blocked and to report a numerical value that corresponds to the radiation received by the receiver (current claim 1 is a broader version of claim 1 of Pierce (US 11035982)). 

With respect to claim 2 of the instant application, claim 4 of Pierce (US 11035982) discloses: wherein the radiation received by the receiver comprises radiation that is emitted by the one or more emitters or radiation from a natural source or by a combination of the natural source and the one or more emitters. 20  
With respect to claim 3 of the instant application, claim 3 of Pierce (US 11035982) discloses: wherein the radiation is infrared radiation.  

With respect to claim 4 of the instant application, claim 4 of Pierce (US 11035982) discloses:  wherein the infrared radiation is provided by the emitters and by ambient light.25  

With respect to claim 5 of the instant application, claim 1 of Pierce (US 11035982) discloses: a window positioned on the base, between the receiver and the one or more emitters, and configured to accept snow accumulation. 30 
 
With respect to claim 6 of the instant application, claim 2 of Pierce (US 11035982) discloses: the window is integrated with the receiver.29 Docket No. CEM-003x2  

With respect to claim 7 of the instant application, claim 5 of Pierce (US 11035982) discloses: wherein the numerical value reported by the receiver is used to determine the operation of a snow removal system. 5  

With respect to claim 8 of the instant application, claim 6 of Pierce (US 11035982) discloses:  wherein the receiver is positioned on an electronics board that includes electronics electrically connected to the receiver and in communication with a controller for controlling the operation of the snow removal system. 10  

With respect to claim 10 of the instant application, claim 9 of Pierce (US 11035982) discloses:  a snow melting component; and15 a snow sensor including a housing with a base and a post extending upward from the base, a receiver positioned on the base, and one or more emitters positioned on the post, configured to 20 emit radiation downward toward the receiver, wherein snow accumulated on the base accumulates between the one or more emitters and the receiver, and blocks at least some of the radiation from reaching the receiver, and wherein the receiver is configured to receive the radiation that 25 is not blocked and to report a numerical value that corresponds to the radiation received by the receiver; and a controller configured to send a command to the snow melting component according to the numerical value reported by the receiver (current claim 10 is a broader version of claim 9 of Pierce (US 11035982)).
 30 Docket No. CEM-003x2 
With respect to claim 11 of the instant application, claim 9 of Pierce (US 11035982) discloses: a window positioned on the base, between the receiver and the one or more emitters, and configured to accept snow accumulation. 5  

With respect to claim 12 of the instant application, claim 12 of Pierce (US 11035982) discloses: wherein the window is integrated with the receiver.  

With respect to claim 13 of the instant application, claim 13 of Pierce (US 11035982) discloses: wherein the controller comprises operational settings to control the snow melting component by way of a manual activation 10mode or by way of an automatic activation mode.  

With respect to claim 14 of the instant application, claim 14 of Pierce (US 11035982) discloses: wherein the numerical value that corresponds to the radiation received by the receiver is reported to a user of the system.15  

With respect to claim 15 of the instant application, claim 15 of Pierce (US 11035982) discloses: wherein the controller includes a sensitivity setting when the controller is set to the automatic activation mode.  

With respect to claim 16 of the instant application, claim 16 of Pierce (US 11035982) discloses: wherein20 the controller is configured to automatically activate the snow melting component when the numerical value reported by the receiver reaches a first setting; and the controller is configured to automatically turn off the snow melting component when, after passing the first setting, the numerical value reported by 25 the receiver exceeds the first setting.  

With respect to claim 17 of the instant application, claims 17-18 of Pierce (US 11035982) discloses: wherein the controller is configured to automatically activate the snow melting component when the numerical value reported by the receiver reaches a first 30 setting; and31 Docket No. CEM-003x2 the controller is configured to automatically turn off the snow melting component when the numerical value reported by the receiver reaches a second setting. 5  

With respect to claim 18 of the instant application, claim 9 of Pierce (US 11035982) discloses: wherein receiving radiation that is not blocked comprises receiving radiation from the one or more emitters.  

With respect to claim 19 of the instant application, claims 9 and 4 of Pierce (US 11035982) discloses: wherein receiving radiation that is not blocked comprises receiving radiation from a natural source or from a combination 10of the one or more emitters and the natural source (see claims 9 and 4 of Pierce (US 11035982): ambient light corresponds to “natural source”).  

With respect to claim 19 of the instant application, claims 9 and 4 of Pierce (US 11035982) discloses: wherein receiving radiation from the combination of the one or more emitters and the natural source comprises receiving radiation from sunlight and the one or more emitters (see claims 9 and 4 of Pierce (US 11035982): ambient light corresponds to “sunlight”).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-8 of US. Patent No. 11035982 (i.e. Pierce), and further in view of Smith – US 7211771. 
With respect to claim 9 of the instant application, claims 7-8 of Pierce (US 11035982) discloses: a switch, wherein the housing contains controller and the switch.
It does not explicitly disclose a switch electrically connected to the snow removal system.
Smith discloses microcontroller keeps heating circuit (or “snow removal system”) on to melt frozen matter built up on lens (see claim 14 of Smith: microcontroller corresponds to “a switch”).
It would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify claims 7-8 of U.S. Patent No. 11035982 with concept teachings of Smith to include a switch electrically connected to the snow removal system, to melt frozen matter built up on lens (see claim 14 of Smith).

Furthermore, claims 1-7 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 9, 11, and 15 of US. Patent No. 11320567 (i.e. Pierce). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-3, 5-7, 9, 11, and 15 of Pierce (US 11320567) disclose the limitations as recited in each of claims 1-7 and 10-20 of the instant application.  

With respect to claim 1 of the instant application, claim 9 of Pierce (US 11320567) discloses: a snow sensor, comprising: a housing with a base and a post extending upward from the base;5 a receiver positioned on the base; and one or more emitters positioned on the post, configured to emit radiation downward toward the receiver; wherein snow accumulated on the base accumulates between the one or more emitters and the receiver, and blocks at least some of the radiation 10 from reaching the receiver; and wherein the receiver is configured to receive the radiation that is not blocked and to report a numerical value that corresponds to the radiation received by the receiver. 15  

With respect to claim 2 of the instant application, claims 9 and 1 of Pierce (US 11320567) discloses: wherein the radiation received by the receiver comprises radiation that is emitted by the one or more emitters or radiation from a natural source or by a combination of the natural source and the one or more emitters. 20  

With respect to claim 3 of the instant application, claims 9 and 1 and 3 of Pierce (US 11320567) discloses: wherein the radiation is infrared radiation (claim 3 of Pierce (US 11320567): radiation emitted by sunlight is infrared radiation).  

With respect to claim 4 of the instant application, claims 9 and 1 and 3 of Pierce (US 11320567) discloses:  wherein the infrared radiation is provided by the emitters and by ambient light (claim 3 of Pierce (US 11320567): radiation emitted by sunlight is infrared radiation; sunlight corresponds to “ambient light”).  
25  
With respect to claim 5 of the instant application, claims 9 and 1-2 of Pierce (US 11320567) discloses:  a window positioned on the base, between the receiver and the one or more emitters, and configured to accept snow accumulation. 30  

With respect to claim 6 of the instant application, claims 9 and 1 and 2 of Pierce (US 11320567) discloses: wherein the window is integrated with the receiver (see claim 2 Pierce (US 11320567): window and receiver are both positioned on base of housing; hence, “wherein the window is integrated with the receiver”; thus, it is obvious for one having ordinary skill in the art that the instant claim 6 is an obvious variation).29 Docket No. CEM-003x2  

With respect to claim 7 of the instant application, claims 9 and 1 and 6-7 of Pierce (US 11320567) discloses: wherein the numerical value reported by the receiver is used to determine the operation of a snow removal system. 5  

With respect to claim 10 of the instant application, claims 9 and 1 and 6-7 of Pierce (US 11320567) discloses: a snow removal system comprising: a snow melting component; and15 a snow sensor including a housing with a base and a post extending upward from the base, a receiver positioned on the base, and one or more emitters positioned on the post, configured to 20 emit radiation downward toward the receiver, wherein snow accumulated on the base accumulates between the one or more emitters and the receiver, and blocks at least some of the radiation from reaching the receiver, and wherein the receiver is configured to receive the radiation that 25 is not blocked and to report a numerical value that corresponds to the radiation received by the receiver; and a controller configured to send a command to the snow melting component according to the numerical value reported by the receiver. 30 Docket No. CEM-003x2  

With respect to claim 11 of the instant application, claims 9 and 1 and 6-7 and 11 of Pierce (US 11320567) discloses: a window positioned on the base, between the receiver and the one or more emitters, and configured to accept snow accumulation. 5  

With respect to claim 12 of the instant application, claims 9 and 1 and 2 of Pierce (US 11320567) discloses: wherein the window is integrated with the receiver (see claim 2 Pierce (US 11320567): window and receiver are both positioned on base of housing; hence, “wherein the window is integrated with the receiver”; thus, it is obvious for one having ordinary skill in the art that the instant claim 12 is an obvious variation).29 Docket No. CEM-003x2  

With respect to claim 13 of the instant application, claims 9 and 1 and 2 and 5 and 7 of Pierce (US 11320567) discloses: wherein the controller comprises operational settings to control the snow melting component by way of a manual activation 10 mode or by way of an automatic activation mode.  

With respect to claim 14 of the instant application, claims 9 and 1 and 2 and 6 of Pierce (US 11320567) discloses: wherein the numerical value that corresponds to the radiation received by the receiver is reported to a user of the system.15  

With respect to claim 15 of the instant application, claims 9 and 1 and 2 and 5 and 7 of Pierce (US 11320567) discloses: wherein the controller includes a sensitivity setting when the controller is set to the automatic activation mode.  

With respect to claim 16 of the instant application, claims 9 and 1 and 2 and 5 and 7 of Pierce (US 11320567) discloses: wherein20 the controller is configured to automatically activate the snow melting component when the numerical value reported by the receiver reaches a first setting; and the controller is configured to automatically turn off the snow melting component when, after passing the first setting, the numerical value reported by 25 the receiver exceeds the first setting.  

With respect to claim 17 of the instant application, claims 9 and 1 and 2 and 5 and 7 of Pierce (US 11320567) discloses: wherein the controller is configured to automatically activate the snow melting component when the numerical value reported by the receiver reaches a first 30 setting; and31Docket No. CEM-003x2 the controller is configured to automatically turn off the snow melting component when the numerical value reported by the receiver reaches a second setting (see claim 7 Pierce (US 11320567): the numerical value reported by the receiver increases and exceeds the first setting; “the numerical value increases and exceeds the first setting” corresponds to “a second setting”; thus, it is obvious for one having ordinary skill in the art that the instant claim 17 is an obvious variation). 5  

With respect to claim 18 of the instant application, claims 9 and 1 and 2 and 5 and 7 of Pierce (US 11320567) discloses: wherein receiving radiation that is not blocked comprises receiving radiation from the one or more emitters.  

With respect to claim 19 of the instant application, claims 9 and 1 and 2 and 5 and 7 of Pierce (US 11320567) discloses: wherein receiving radiation that is not blocked comprises receiving radiation from a natural source or from a combination 10 of the one or more emitters and the natural source.  

With respect to claim 20 of the instant application, claims 9 and 1 and 2 and 5 and 7 and 15 of Pierce (US 11320567) discloses: wherein receiving radiation from the combination of the one or more emitters and the natural source comprises receiving radiation from sunlight and the one or more emitters.

Furthermore, claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 1 and 6-7 of US. Patent No. 11320567 (i.e. Pierce), and further in view of Smith – US 7211771.
With respect to claim 9 of the instant application, claims 9 and 1 and 6-7 of Pierce (US 11320567) discloses: controlling the snow melting component automatically comprises providing a controller with a sensitivity setting wherein the controller is configured to automatically activate the snow melting component when the numerical value reported by the receiver decreases to a first setting and to automatically turn off the snow melting component when, after decreasing beyond the first setting, the numerical value reported by the receiver increases and exceeds the first setting.
It does not explicitly disclose a switch electrically connected to the snow removal system.
Smith discloses microcontroller keeps heating circuit (or “snow removal system”) on to melt frozen matter built up on lens (see claim 14 of Smith: microcontroller corresponds to “a switch”).
It would thus have been obvious for one having ordinary skill in the art before the effective filling of the claimed invention to modify claims 9 and 1 and 6-7 of U.S. Patent No. 11320567 with concept teachings of Smith to include a switch electrically connected to the snow removal system, to melt frozen matter built up on lens (see claim 14 of Smith).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861          


/JOHN FITZGERALD/Primary Examiner, Art Unit 2855